DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Linda Saltiel on December 16, 2021. See the attached email.

The application has been amended as follows: 
Claim 1 will be amended to include the limitations of claim 4:
Claim 1: A driver circuit that controls an output unit that switches whether or not to supply a current to an output line, in accordance with a potential difference between a first control signal to be input and a voltage of the output line, the driver circuit comprising: 
a control line that transmits the first control signal to the output unit; 
a connection switching unit that switches whether or not to connect the control line and the output line; 
a pre-stage control unit that is provided between a high potential line and a low potential line and selects and outputs a potential of any one of the high potential line and the low potential line in accordance with a second control signal that is input, the high potential line being directly connected to the output unit, wherein 

a post-stage control unit that is connected to the high potential line and the output line and causes the connection switching unit to connect the control line and the output line when the pre- stage control unit outputs a voltage higher than a predetermined threshold value; wherein
the post-stage control unit is provided between the high potential line and the output line and includes inverters of an even number of stages connected in series.

Claim 2: On line 4, “selectedpotential” will be changed to --selected potential--.

Claim 4 will be cancelled.

Claim 6: On line 3, “logicalvalue” will be changed to --logical value--.

Claim 10: On line 2, “depletiontype” will be changed to --depletion type--.

Claim 12 will be amended to include the limitations of claim 4:
Claim 12: A driver circuit that controls an output unit that switches whether or not to supply a current to an output line, in accordance with a potential difference between a first control signal to be input and a voltage of the output line, the driver circuit comprising: 

a connection switching unit that switches whether or not to connect the control line and the output line; 
a pre-stage control unit that is provided between a high potential line and a low potential line and selects and outputs a potential of any one of the high potential line and the low potential line in accordance with a second control signal that is input, the low potential line being connected to a ground potential, wherein 
when the potential of the low potential line rises, the pre-stage control unit outputs the potential of the low potential line irrespective of the second control signal input thereto; and 
a post-stage control unit that causes the connection switching unit to connect the control line and the output line when the pre-stage control unit outputs a voltage higher than a predetermined threshold value, wherein 
the post-stage control unit is provided between the high potential line and the output line and includes inverters of an even number of stages connected in series, wherein
when an open state is formed between the low potential line and the ground potential, the pre-stage control unit outputs a voltage that is higher than a predetermined threshold value.

Claim 13 will be amended as follows:
Claim 13: A driver circuit that controls an output unit that switches whether or not to supply a current to an output line, in accordance with a potential difference between a 
a control line that transmits the first control signal to the output unit; 
a connection switching unit that switches whether or not to connect the control line and the output line; 
a pre-stage control unit that refers to a potential of a low potential line as a reference potential and outputs the potential of the low potential line irrespective of a second control signal that is input thereto when the potential of the low potential line rises; and 
a post-stage control unit that refers to the potential of the output potential line as a reference potential and causes the connection switching unit to connect the control line and the output line when the pre-stage control unit outputs a voltage higher than a predetermined threshold value, wherein
the post-stage control unit includes inverters of an even number of stages connected in series that refer to the potential of the output line as a reference potential.

Claim 14 will be cancelled.

Claim 15: “Claim 14” will be replaced with --Claim 13--.

Claim 16 will be cancelled.

Claim 19 will be amended to include the limitations of claim 4:

a control line that transmits the first control signal to the output unit; 
a connection switching unit that switches whether or not to connect the control line and the output line; 
a pre-stage control unit that refers to a potential of a low potential line as a reference potential, the low potential line being connected to a ground potential, wherein when the potential of the low potential line rises, the pre-stage control unit outputs the potential of the low potential line irrespective of a second control signal input thereto; and 
a post-stage control unit that causes the connection switching unit to connect the control line and the output line when the pre-stage control unit outputs a voltage higher than a predetermined threshold value, wherein 
the post-stage control unit is provided between the high potential line and the output line and includes inverters of an even number of stages connected in series, wherein
when an open state is formed between the low potential line and the ground potential, the pre-stage control unit outputs a voltage that is higher than a predetermined threshold value.

Reasons for Allowance
Claims 1-3, 5-13, 15 and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art does not fairly teach or suggest a post-stage control unit that is connected to the high potential and the output line and causes the connection switching unit to connect the control line and the output line when the pre-stage control unit outputs a voltage higher than a predetermined threshold value, wherein the post-stage control unit is provided between the high potential line and the output line and includes inverters of an even number of stages connected in series in combination with the limitations of claim 1.
Claims 2, 3 and 5-11 are allowed merely for being dependent on claim 1.
Regarding claim 12, the prior art does not fairly teach or suggest a post-stage control unit that causes the connection switching unit to connect the control line and the output line when the pre-stage control unit outputs a voltage higher than a predetermined threshold value, wherein the post-stage control unit is provided between the high potential line and the output line and includes inverters of an even number of stages connected in series in combination with the limitations of claim 12.
Regarding claim 13, the prior art does not fairly teach or suggest a post-stage control unit that refers to the potential of the output potential line as a reference potential and causes the connection switching unit to connect the control line and the output line when the pre-stage control unit outputs a voltage higher than a predetermined threshold value, wherein the post-stage control unit includes inverters of an even number of 
Claims 15, 17 and 18 are allowed merely for being dependent from claim 13.
Regarding claim 19, the prior art does not fairly teach or suggest a post-stage control unit that causes the connection switching unit to connect the control line and the output line when the pre-stage control unit outputs a voltage higher than a predetermined threshold value, wherein the post-stage control unit is provided between the high potential line and the output line and includes inverters of an even number of stages connected in series in combination with the limitations of claim 19.
U.S. Patent Application Publication 2014/0022001 (Figure 10) shows a connection switching unit (30) that switches whether or not to connect the control line (N1) and the output line (NZ), but does not teach a post-stage control unit provided between the high potential line and the output line and includes inverters of an even number of stages connected in series.
U.S. Patent 6,661,260 (Figure 6) teaches an output unit (2) and a connection switching unit (19) that switches whether or not to connect the control line (15) and the output line (8), but does not teach a post-stage control unit provided between the high potential line and the output line and includes inverters of an even number of stages connected in series.
U.S. Patent 7,248,078 (Figure 15) teaches an output unit (M110) and a connection switching unit (M111) that switches whether or not to connect the control line (gate of M110) and the output line (OUT), but does not teach a post-stage control unit .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O'TOOLE whose telephone number is (571)270-1273. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/C.J.O/Examiner, Art Unit 2849                                                                                                                                                                                                        

/Menatoallah Youssef/SPE, Art Unit 2849